DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-4 and 6-17 are pending.
Claim 5 is cancelled.
Claim(s) 1-4 and 6-17 are allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/10/2022 has been entered.
Drawings
Drawings with amended figures 3 and 4 submitted on 07/15/2022 are acknowledged and are acceptable for the examination purpose.
Response to Amendment
This Office Action is responsive to the RCE filed on 08/10/2022.
Claims 1, 7, 11 and 14 are amended. Amended claims are fully considered by the examiner.
In response to applicant’s amendments to claims 1, 11, and 14, all the 35 U.S.C. 112 rejections of claims 1-4 and 6-17 as set forth in the previous office action has been withdrawn.


















EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s amendment were proposed during a telephonic interview with John Fitzpatrick (Reg. No. 41,018) on 08/24/2022.
Authorization for this examiner’s amendment was given in a telephonic communication by John Fitzpatrick (Reg. No. 41,018) on 08/30/2022.
The application has been amended as follows:
Claims 1-3, 6-7, 9-11, 13-14, and 17 are amended to overcome 35 U.S.C. 112(b) issues.
The amended portions are bolded.
Claims 1-3, 6-7, 9-11, 13-14, and 17 are replaced in their entirety as follows:

Claim 1:
An automatic diagnosis method for thread turning, comprising:
	setting thread pitch;
	acquiring a main shaft actual speed and a feed shaft actual speed of a lathe; 
	continuously computing a thread error based upon the main shaft actual speed and the feed shaft actual speed, to obtain and display a thread error curve, the thread error is computed according to: 
	E_thread = (V_act.sp * L_pitch – V_act.feed)/ (60*T_ipo), 
	wherein E_thread denotes the thread error, V_act.sp denotes the main shaft actual speed, L_pitch denotes  the set thread pitch, V_act.feed denotes the feed shaft actual speed, and T_ipo denotes [[the]] a time period;
	analyzing an error cause according to the displayed thread error curve, wherein the thread error curve represents a position along a length of a workpiece and a deviation of the position in the set thread pitch on the workpiece during [[a]] the time period; 
	displaying the thread error curve; and 
	automatically selecting and implementing a corresponding solution to the error cause.

Claim 2:
The automatic diagnosis method for thread turning of claim 1, wherein the continuously computing of the thread error further comprises: 
	computing a feed shaft theoretical speed based upon the main shaft actual speed, wherein the feed shaft theoretical speed  is a theoretical speed that is  required in order to obtain a required thread pitch; and 
	computing the thread error by comparing the feed shaft actual speed with the feed shaft theoretical speed.

Claim 3:
The automatic diagnosis method for thread turning of claim 2, wherein the main shaft actual speed and the feed shaft actual speed are acquired once at intervals of [[a]] the time period, and wherein the feed shaft actual speed and the feed shaft theoretical speed obtained in a same acquisition are compared during the computing of the thread error.

Claim 6:
The automatic diagnosis method for thread turning of claim 1, wherein the analyzing of the error cause comprises: 
	analyzing and determining  the error cause according to a graphic form of the thread error curve displayed on a display device on a machine tool. 
	

Claim 7:
	The automatic diagnosis method for thread turning of claim 6, wherein the graphic form of the thread error curve comprises: 
	a first graphic form, having a characteristic, where  fluctuation of a starting segment in the thread error curve is relatively greater than overall fluctuation of the thread error curve; and 
	a second graphic form, having a characteristic,  where the overall fluctuation of the thread error curve is relatively greater than a set fluctuation range.



Claim 9:
The automatic diagnosis method for thread turning of claim 8, further comprising, after the analyzing of the error cause: 
	selecting and implementing [[a]] the corresponding solution according to the error cause.

Claim 10:
The automatic diagnosis method for thread turning of claim 9, wherein 
	the solution for the error cause corresponding to the first graphic form comprises at least one of: 
	automatically implementing or prompting an increase in a number of times cutting is performed, and 
	automatically implementing or prompting a reduction in the machined thread depth value; and 
the solution for the error cause corresponding to the second graphic form comprises: 
	automatically implementing or prompting  activation of a shaft state optimization mode.

Claim 11:
An automatic diagnosis system for thread turning, comprising: 
	a data acquisition unit configured to acquire a main shaft actual speed and a feed shaft actual speed of a lathe; 
	a data processing unit configured to continuously compute a thread error based upon the main shaft actual speed and the feed shaft actual speed from the data acquisition unit and to obtain and display a thread error curve, the thread error curve representing a position along a length of a workpiece and a deviation of the position in a set thread pitch  on the workpiece during a time period; and
	a diagnosis unit, configured to analyze an error cause according to the thread error curve from the data processing unit, wherein the data processing unit is further configured to select and implement a corresponding solution to the error cause, wherein the thread error is computed according to:
	E_thread = (V_act.sp * L_pitch – V_act.feed)/ (60*T_ipo), 
	wherein E_thread denotes the thread error, V_act.sp denotes the main shaft actual speed, L_pitch denotes  the set thread pitch, V_act.feed denotes the feed shaft actual speed, and T_ipo denotes the time period.

Claim 13:
The automatic diagnosis system for thread turning of claim 11, wherein the diagnosis unit is further configured to 
	analyze and determine [[an]] the error cause according to a graphic form of the displayed thread error curve.

Claim 14:
A data processing system, comprising: 
	one or more processors; 
	a memory, one or more programs being stored in the memory and configured to be executed by the one or more processors, the one or more programs comprising an instruction for executing : 
	acquiring a main shaft actual speed and a feed shaft actual speed of a lathe; 
	continuously computing a thread error based upon the main shaft actual speed and the feed shaft actual speed, to obtain and display a thread error curve, the thread error curve is computed according to:
		E_thread = (V_act.sp * L_pitch – V_act.feed)/ (60*T_ipo), 
	wherein E_thread denotes the thread error, V_act.sp denotes the main shaft actual speed, L_pitch denotes a thread pitch, V_act.feed denotes the feed shaft actual speed, and T_ipo denotes [[the]] a time period;
	analyzing an error cause according to the displayed thread error curve, wherein the thread error curve represents a position along a length of a workpiece and a deviation of the position in [[a]] the set thread pitch  on the workpiece during [[a]] the time period; 
	displaying the thread error curve; and 
	automatically selecting and implementing a corresponding solution to the error cause.

Claim 17:
The data processing system of claim 14, wherein the one or more programs further comprise [[an]] the instruction for executing, wherein the instruction when executed by the one or more processors during the continuously computing of the thread error: 
	computing a feed shaft theoretical speed based upon the main shaft actual speed; and 
	computing the thread error by comparing the feed shaft actual speed with the feed shaft theoretical speed.
















Reasons for Allowance
Claims 1-4 and 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance:

35 USC § 112(a) rejections withdrawn:
	Applicant’s amendments to the claims 1, 11, and 14 have overcome all the 35 USC § 112(a) rejections of the claims 1-4 and 6-17 as set forth in the previous office action; accordingly, all the 35 USC § 112(a) rejections of the claims 1-4 and 6-17 as set forth in the previous office action have been withdrawn.

Examiner’s amendments overcome the 35 USC § 112(b) issues:
	Examiner’s amendments to claims 1-3, 6-7, 9-11, 13-14, and 17 have overcome all the 35 USC § 112(b) issues of claims 1-3, 6-7, 9-11, 13-14, and 17.

35 USC § 103 rejections withdrawn:
	Applicant’s amendments and examiner’s amendments to claims 1, 11, and 14 have overcome the 35 USC §103 rejections of the claims 1-4 and 6-17 as set forth in the previous office action; accordingly, all the 35 USC § 103 rejections of the claims 1-4 and 6-17 as set forth in the previous office action have been withdrawn.



Applicant’s arguments regarding the amended claims 1, 11, and 14 are persuasive:
	Applicant’s arguments with respect to the rejection under 35 U.S.C. § 103 of claims 1, 11, and 14 have been fully considered and are persuasive. See pages 15-17 of the applicant’s remarks and arguments submitted on 07/15/2022:
“Thus, Morita fails to disclose:
	E_thread = (V_act.sp * L_pitch – V_act.feed)/ (60*T_ipo)”
	Thus, Morita does not disclose the features of claim 5.
	
	Applicant’s arguments as discussed above are persuasive. In response to applicant’s arguments and amendments to claims 1, 11, and 14, and the examiner’s amendments to claims 1, 11, and 14, all the 35 U.S.C. § 103 rejections of claims 1-4 and 6-17 as set forth in the previous office action have been withdrawn.

Claims 1-4, 6-10, and 15-16:
Claim 1:
	Regarding the previously presented claim 1, Nishiwaki et al. (US20150081084A1), Morita et al. (US20160357171A1), and Honda et al. (US20110164244A1) disclose all the elements of previously presented claim 1 as described in the previous office action mailed on 05/18/2022.
	Regarding claim 1, the following prior arts teach similar subject matter in the field of automatic thread turning:
	Takayama et al. (US20130039707A1) teaches: A tapping machine (1) executes a tapping operation by operating a spindle motor (21) and a feed axis motor (31) in synchronization. When the reversed operation is detected by the spindle reversal detector unit, the reverse correction amount produced by the reverse correction amount production unit (35) is added to the speed instruction on a speed control loop of the feed axis control unit (30) or to an integrator (41) of the speed control loop. (abstract), but doesn’t explicitly teach all the limitations of claim 1 as recited by the amended claim 1.
	However, regarding the amended claim 1, none of the Nishiwaki et al. (US20150081084A1), Morita et al. (US20160357171A1), and Honda et al. (US20110164244A1), Yamamoto (US20120283851A1), Sugie (US20040128018A1), or Takayama et al. (US20130039707A1) taken either alone or in obvious combination disclose, An automatic diagnosis method, specifically including
	E_thread = (V_act.sp * L_pitch – V_act.feed)/ (60*T_ipo), 
	wherein E_thread denotes the thread error, V_act.sp denotes the main shaft actual speed, L_pitch denotes the set thread pitch, V_act.feed denotes the feed shaft actual speed, and T_ipo denotes a time period;
	having all the claimed features of applicant’s instant invention, including:	
An automatic diagnosis method for thread turning, comprising: 
	setting thread pitch;
	acquiring a main shaft actual speed and a feed shaft actual speed of a lathe; 
	continuously computing a thread error based upon the main shaft actual speed and the feed shaft actual speed, to obtain and display a thread error curve, the thread error is computed according to: 
	E_thread = (V_act.sp * L_pitch – V_act.feed)/ (60*T_ipo), 
	wherein E_thread denotes the thread error, V_act.sp denotes the main shaft actual speed, L_pitch denotes the set thread pitch, V_act.feed denotes the feed shaft actual speed, and T_ipo denotes a time period;
	analyzing an error cause according to the displayed thread error curve, wherein the thread error curve represents a position along a length of a workpiece and a deviation of the position in the set thread pitch on the workpiece during the time period;
	displaying the thread error curve; and 
	automatically selecting and implementing a corresponding solution to the error cause.

Claims 2-4, 6-10, and 15-16 are allowed based on their dependencies on claim 1.

Claims 11-13:
Claim 11:
	Regarding the previously presented claim 11, Nishiwaki et al. (US20150081084A1), Morita et al. (US20160357171A1), Yamamoto (US20120283851A1), and Honda et al. (US20110164244A1) disclose all the elements of previously presented claim 11 as described in the previous office action mailed on 05/18/2022.
	Regarding claim 11, the following prior arts teach similar subject matter in the field of automatic thread turning:
	Takayama et al. (US20130039707A1) teaches: A tapping machine (1) executes a tapping operation by operating a spindle motor (21) and a feed axis motor (31) in synchronization. When the reversed operation is detected by the spindle reversal detector unit, the reverse correction amount produced by the reverse correction amount production unit (35) is added to the speed instruction on a speed control loop of the feed axis control unit (30) or to an integrator (41) of the speed control loop. (abstract), but doesn’t explicitly teach all the limitations of claim 11 as recited by the amended claim 11.
	However, regarding the amended claim 11, none of the Nishiwaki et al. (US20150081084A1), Morita et al. (US20160357171A1), and Honda et al. (US20110164244A1), Yamamoto (US20120283851A1), Sugie (US20040128018A1), or Takayama et al. (US20130039707A1) taken either alone or in obvious combination disclose, An automatic diagnosis system, specifically including
	E_thread = (V_act.sp * L_pitch – V_act.feed)/ (60*T_ipo), 
	wherein E_thread denotes the thread error, V_act.sp denotes the main shaft actual speed, L_pitch denotes the set thread pitch, V_act.feed denotes the feed shaft actual speed, and T_ipo denotes the time period;
	having all the claimed features of applicant’s instant invention, including:	
An automatic diagnosis system for thread turning, comprising: 
	a data acquisition unit configured to acquire a main shaft actual speed and a feed shaft actual speed of a lathe; 
	a data processing unit configured to continuously compute a thread error based upon the main shaft actual speed and the feed shaft actual speed from the data acquisition unit and to obtain and display a thread error curve, the thread error curve representing a position along a length of a workpiece and a deviation of the position in a set thread pitch on the workpiece during a time period; and
	a diagnosis unit, configured to analyze an error cause according to the thread error curve from the data processing unit, wherein the data processing unit is further configured to select and implement a corresponding solution to the error cause, wherein the thread error is computed according to:
	E_thread = (V_act.sp * L_pitch – V_act.feed)/ (60*T_ipo), 
	wherein E_thread denotes the thread error, V_act.sp denotes the main shaft actual speed, L_pitch denotes the set thread pitch, V_act.feed denotes the feed shaft actual speed, and T_ipo denotes the time period.

Claims 12-13 are allowed based on their dependencies on claim 11.

Claims 14 and 17:
Claim 14:
	Regarding the previously presented claim 14, Nishiwaki et al. (US20150081084A1), Morita et al. (US20160357171A1), and Honda et al. (US20110164244A1) disclose all the elements of previously presented claim 14 as described in the previous office action mailed on 05/18/2022.
	Regarding claim 14, the following prior arts teach similar subject matter in the field of automatic thread turning:
	Takayama et al. (US20130039707A1) teaches: A tapping machine (1) executes a tapping operation by operating a spindle motor (21) and a feed axis motor (31) in synchronization. When the reversed operation is detected by the spindle reversal detector unit, the reverse correction amount produced by the reverse correction amount production unit (35) is added to the speed instruction on a speed control loop of the feed axis control unit (30) or to an integrator (41) of the speed control loop. (abstract), but doesn’t explicitly teach all the limitations of claim 14 as recited by the amended claim 14.
	However, regarding the amended claim 14, none of the Nishiwaki et al. (US20150081084A1), Morita et al. (US20160357171A1), and Honda et al. (US20110164244A1), Yamamoto (US20120283851A1), Sugie (US20040128018A1), or Takayama et al. (US20130039707A1) taken either alone or in obvious combination disclose, A data processing system, specifically including
	E_thread = (V_act.sp * L_pitch – V_act.feed)/ (60*T_ipo), 
	wherein E_thread denotes the thread error, V_act.sp denotes the main shaft actual speed, L_pitch denotes a set thread pitch, V_act.feed denotes the feed shaft actual speed, and T_ipo denotes a time period;
	having all the claimed features of applicant’s instant invention, including:	
A data processing system, comprising: 
	one or more processors; 
	a memory, one or more programs being stored in the memory and configured to be executed by the one or more processors, the one or more programs comprising an instruction for executing: 
	acquiring a main shaft actual speed and a feed shaft actual speed of a lathe; 
	continuously computing a thread error based upon the main shaft actual speed and the feed shaft actual speed, to obtain and display a thread error curve, the thread error curve is computed according to:
		E_thread = (V_act.sp * L_pitch – V_act.feed)/ (60*T_ipo), 
	wherein E_thread denotes the thread error, V_act.sp denotes the main shaft actual speed, L_pitch denotes a set thread pitch, V_act.feed denotes the feed shaft actual speed, and T_ipo denotes a time period;
	analyzing an error cause according to the displayed thread error curve, wherein the thread error curve represents a position along a length of a workpiece and a deviation of the position in the set thread pitch on the workpiece during the time period;
	displaying the thread error curve; and 
	automatically selecting and implementing a corresponding solution to the error cause.

Claim 17 is allowed based on its dependency on claim 14.

It is for these reasons that applicant's invention defines over the prior art of the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116